Title: From John Adams to James Warren, 16 June 1776
From: Adams, John
To: Warren, James


     
      Dear sir
      Philadelphia June 16. 1776
     
     Your Favours of June 2d and 5th. are now before me. The Address to the Convention of Virginia, makes but a Small Fortune in the World. Coll. Henry, in a Letter to me, expresses an infinite Contempt of it, and assures me, that the Constitution of Virginia, will be more like the Thoughts on Government. I believe, however, they will make the Election of their Council, Septennial. Those of Representatives and Governor annual. But I am amazed to find an Inclination So prevalent throughout all the southern and middle Colonies to adopt Plans, So nearly resembling, that in the Thoughts on Government. I assure you, untill the Experiment was made, I had no adequate Conception of it. But the Pride of the haughty, must, I see come down, a little in the South.
     You Suppose “it would not do, to have the two Regiments you are now raising converted into continental Battallions.” But why? Would the Officers, or Men have any Objection? If they would not, Congress would have none. Indeed this was what I expected, and intended when the Measure was in Agitation. Indeed I thought, that as our Battallions with their Arms, were carried to N. York and Canada in the Service of the united Colonies, the Town of Boston, and the Province ought to be guarded against Danger by the united Colonies.
     You have been, Since call’d upon for Six Thousand Militia for Canada and New York. How you will get the Men, I know not. The Small Pox, I Suppose will be a great Discouragement, But We must maintain our Ground in Canada. The Regulars, if they get full Possession of that Province, and the Navigation of St. Lawrence River above Dechambeault, at least above the Mouth of the Sorrell, will have nothing to interrupt their Communication, with Niagara, Detroit, Michilimachinac, they will have the Navigation of the five great Lakes quite as far as the Mississipi River, they will have a free Communication with all the numerous Tribes of Indians, extending along the Frontiers of all the Colonies, and by their Trinketts and Bribes will induce them to take up the Hatchett, and Spread Blood and Fire among the Inhabitants by which Means, all the Frontier Inhabitants will be driven in upon the middle settlements, at a Time when the Inhabitants of the Seaportts and Coasts, will be driven back by the British Navy. Is this Picture too high colored? Perhaps it is. But surely We must maintain our Power, in Canada.
     You may depend upon my rendering Mr. Winthrop, all the service in my Power.
     I believe it will not be long, before all Property, belonging to British Subjects, Whether in Europe, the W. Indies, or elsewhere will be made liable to Capture. A few Weeks may possibly produce great Things. I am &c.
    